While I agree with the analysis set forth in the lead opinion, I would not reach the merits of Daniel's appeal because I believe it is barred by law pursuant to R.C. 2953.08(D), which provides that a sentence is not reviewable if it is authorized by law and has been recommended by the defendant and the prosecution.
Daniels's sentence was within statutory bounds. The entry withdrawing Daniels's not-guilty plea and entering his plea of guilty stated in bold type "Guilty Plea/Agreed Sentence." The record reveals that Daniels and his counsel clearly understood and agreed to the sentence imposed by the trial court. Therefore, the sentence is not appealable pursuant to R.C.2953.08(D), and this appeal should be dismissed.
 Please Note:
The court has recorded its own entry on the date of the release of this Opinion.